Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 7-8, 10-11, 17, 20, 22, 29-32, 38 and 40-42 are currently pending and have been examined.
Claims 1, 5, 7-8, 10-11, 17, 20, 22, 29-32, 38 and 40-42 are allowed.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 01 March 2016 claiming benefit to Provisional Application 62/302,145.

Allowable Subject Matter
Claims 1, 5, 7-8, 10-11, 17, 20, 22, 29-32, 38 and 40-42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
35 USC § 101 – Subject Matter Eligibility Rejection
Claims 1, 5, 7-8, 10-11, 17, 20, 22, 29-32, 38 and 40-42 are subject matter eligible. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards a method, non-transitory, computer readable medium, and system and therefore are directed towards a statutory categories. Second the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 
First, the claims recite in part an application distribution module (204) comprising a plurality of health care applications for “intelligent filtering and ranking of health care applications, thereby facilitating the curation of the plurality of health care applications for display on the remote client device” (see Applicant Argument/Remarks dated 01 September 2021 on p. 7) which constitutes an improvement to computer functionality (see MPEP § 2106.05(a)). If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)). Here, the instant Specification in ¶ 0003 details the technical problem with the current application tracking, scoring, and filtering system, detailing how the prior art fails to solve the technical problem of tracking if patients are using the prescribed computer applications for use when determining new application recommendations. Note that to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the 
Second, the combination of additional elements cannot be considered well understood, routine, and conventional (see MPEP § 2106.05(d)(I)(3)). The additional elements, although individually generic computer components, when combined perform functions that are not generic computer functions and thus are an inventive concept. Similar to BASCOM, where even though the court found that all of the additional elements in the claim recited generic computer network or Internet components, the elements in combination amount to significantly more because of the non-conventional and non-generic arrangement that provided a technical improvement in the art (see BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)).

35 USC § 102/103 – Prior Art Rejections
The limitation in independent claims 1, 41, and 42 specifically requiring wherein each respective health care application in the plurality of health care applications is (i) for a clinical indication and (ii) includes an evidence score that is generated by a plurality of health care providers and not end users in combination with formatting for display a search query response […] wherein the formatting includes […] (ii) placing each health care application in the set of matching health care applications that is also in the set of prescribed health care applications at the beginning of the sorted list of matching health care applications is free of the art.
The most remarkable prior arts of record are as follows:
Kress et al. (US Patent No. 10,152,761)[hereinafter Kress];
LuVogt et al. (US Patent No. 9,836,545)[hereinafter LuVogt]; -AND-
Douglass et al. (US Patent App No 2016/0042431)[hereinafter Douglass].
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore independent claims 1, 41, and 42 and dependent claims 1, 5, 7-8, 10-11, 17, 20, 22, 29-32, 38 and 40 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626